DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 3, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wicks US 2016/0096681.
Regarding claim 1, Wicks discloses a beverage preparation capsule (300) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (302, 304) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (along top and side edges), and a bottom region to define a chamber (within the capsule) containing the beverage preparation ingredient, wherein said bottom region comprises an outlet channel (outlet edge) (paragraph [0011]) for escape of beverage from the chamber containing the beverage preparation ingredient, wherein at least a region of said outlet channel is filled by a filtration material (filter scrim 316) for filtering said beverage escaping from the chamber, and wherein at least one bond between said front and back sheets of flexible film material comprises a peelable seal (bond 312) that defines a first side boundary (302) of the chamber and a second side boundary (304) of the chamber.  Upon a liquid being injected into the chamber the peelable seal would be capable of peeling apart to expand the chamber (fig. 7) (paragraph [0013], [0075], and [0076]).
Regarding claim 2, Wicks discloses said capsule would have a permanent seal between said front and back sheets along a peripheral edge (similar to that of figs 6 and 7 . . . bonded together along top 409 and side 406,408) (paragraph [0071]) of said beverage preparation capsule.  Since the peelable seal (bond 312) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 8, reference sign 414 representing a perspective view similar to that of fig. 6, reference sign 312) it is seen that Wicks discloses the peelable seal is positioned inward of the permanent seal.
Regarding claim 3, Wicks discloses the peelable seal extends about 10 mm in from the peripheral edge of the capsule (paragraph [0020]).
Regarding claim 32, Wicks discloses there is a longitudinal axis and the first and second side boundaries of the chamber are located on opposite sides of the longitudinal axis (fig. 3).
Regarding claim 34, Wicks discloses the capsule has a peripheral edge comprising a top edge, a bottom edge, a first side edge, and a second side edge.  The peelable seal extends from the chamber to the first and second side edges of the peripheral edge of the capsule (fig. 3).
Claims 1, 2, 16, 19, 22, 23, 25 – 27, 32, and 34 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Austin et al. US 2014/0287104
Regarding claim 1, Austin discloses a beverage preparation capsule (30) containing a beverage preparation ingredient, the beverage preparation capsule comprising front and back sheets (two flexible laminate sheets) of substantially air and liquid impermeable flexible film material bonded together in face-to-face relationship along a top region, first and second side regions (bonding of top and side edges), and a bottom region to define a chamber (37/38) containing the beverage preparation ingredient, wherein said bottom region comprises an outlet channel (unbonded gap) (paragraph [0062]) for escape of beverage from the chamber containing the beverage preparation ingredient, wherein at least a region of said outlet channel is filled by a filtration material (filter element 39) for filtering said beverage escaping from the chamber, and wherein at least one bond between said front and back sheets of flexible film material comprises a peelable seal (releasable seal) that defines a first side boundary (fig. 3 left vertical side) of the chamber and a second side boundary (fig. 3 right vertical side) of the chamber.  Upon a liquid being injected into the chamber the peelable seal would be capable of peeling apart to expand the chamber (fig. 3) (paragraph [0062]).
Regarding claim 2, Austin discloses said capsule would have a permanent seal between said front and back sheets along a peripheral edge (similar to that of fig 3) (paragraph [0062] and [0067]) of said beverage preparation capsule.  Since figure 6 is compared to figure 3 it is seen that the seal along said peripheral edge (31) of said capsule shown in figure 3 runs the full length of the peripheral edge and the peelable seal (33) runs transverse between the interior edges of the permanent seals of said front and back sheets (fig. 3).  Thus, it is seen that Austin discloses the peelable seal is positioned inward of the permanent seal.
Regarding claim 16, Austin discloses there would be a permanent transverse seal (36) between said front and back sheets of flexible film material, wherein said permanent transverse seal extends laterally across said capsule between opposed side edges and below a top edge of the capsule, and wherein said permanent transverse seal has a gap defining the outlet channel (paragraph [0062] and fig. 3).
Regarding claim 19, Austin discloses the filtration material (39) is in the form of a plug (rolling up and flattening a sheet of filter sheet material) of filtration material located in said outlet channel (paragraph [0062] and fig. 3).
Regarding claim 22, Austin discloses the filtration material (39) projects from the outlet channel into the chamber containing the beverage preparation ingredient (fig. 3).
Regarding claims 23 and 25, Austin discloses the capsule further comprises an outlet chamber (conditioning chamber 38) in fluid communication with a downstream end of said outlet channel, said outlet chamber sealed by a heat-releasable adhesive (33) for escape of beverage from the capsule (paragraph [0062] and fig. 3).
Regarding claim 26, Austin discloses said capsule has an inlet nozzle (34) in fluid communication with said chamber containing the beverage preparation ingredient for injection of water into the chamber, (paragraph [0062], [0067] and fig. 3).
Regarding claim 27, Austin discloses a method of making a beverage which method comprises inserting a beverage preparation capsule according to claim 1 (from a capsule according to the invention) (paragraph [0110]) into a clamp assembly of a beverage preparation apparatus, the clamp assembly comprising two or more clamp members, at least one clamp member being movable to open and close the clamp assembly, wherein respective inner walls of said clamp members in a closed position define an enclosed space adapted to receive the beverage preparation capsule, the enclosed space has an inlet region for injection of water and an outlet region for escape of a beverage, and the enclosed space of the clamp assembly is larger than the chamber of the capsule containing the beverage preparation ingredient before use (paragraph [0073]).  Further injecting an aqueous liquid into said capsule at a pressure greater than about 1 bar gauge to produce a beverage in said capsule, wherein the peelable seal of the capsule peels apart upon injection of the aqueous liquid such that the chamber of the capsule containing the beverage preparation ingredient expands to fill the enclosed space of the clamp assembly and said beverage is allowed to escape through the outlet region (paragraph [0112] – [0114], [0122]).
Regarding claim 32, Austin discloses there is a longitudinal axis and the first and second side boundaries of the chamber are located on opposite sides of the longitudinal axis (fig. 6).
Regarding claim 34, Austin discloses the capsule has a peripheral edge comprising a top edge, a bottom edge, a first side edge, and a second side edge.  The peelable seal extends from the chamber to the first and second side edges of the peripheral edge of the capsule (fig. 6 and 3).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
    obviousness or nonobviousness.

Claims 2, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks US 2016/0096681 in view of Larkin US 4,602,910.
Regarding claims 2 and 35, as set forth above in the rejection under 35 U.S.C. 102 (a)(1) Wicks discloses all the limitations of claim 2,  it is The Office’s position that since the peelable seal (bond 312) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 8, reference sign 414 representing a perspective view similar to that of fig. 6, reference sign 312) it is seen that Wicks discloses the peelable seal is positioned inward of the permanent seal.  In the event that claim 2 can be construed as differing from Wicks in the peelable seal being positioned inward of the permanent seal and with respect to claim 35, Larkin discloses it was well established and conventional in the art to provide flexible capsules with peelable seals (seal area 43) such that the peelable seal is encircling, i.e. completely surrounding an ingredient containing chamber (reference sign 37, 36, and 43) so that the chamber has a second volume (34) that is less than a first volume (primary container 14) and no part of the peelable seal contacts the permanent seal (col. 2, ln 66 – col. 3, ln 36 and fig. 1).  Larkin is providing a peelable seal surrounding the chamber of a capsule for the art recognized function of keeping ingredients contained in a capsule separated in order to protect said ingredients, keep said ingredients from mixing together until the time of use, and to provide a more compact non-expanded configuration until the capsule is to be used which is applicant’s reason for doing so as well.  To therefore modify Wicks and provide a peelable seal surrounding the chamber of the capsule such that no part of the peelable seal contacts the permanent seal to protect said ingredients from mixing together and to provide a more compact non-expanded configuration as taught by Larkin would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 17 differs from Wicks in the peelable seal surrounding the chamber and is rejected over Wicks in view of Larkin for the same reasons given above in the rejections of claims 2 and 35.
Claims 33 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Wicks US 2016/0096681 in view of VanLoocke et al. US 2008/0240628 as further evidenced by Gollier et al. US 2004/0078023 and Becker et al. US 6,319,243.
Regarding claims 33 and 36, first it is to be noted that in reciting “the first and second side boundaries of the chamber extends along an entirety of a length of the chamber” and “the peelable seal extending vertically alongside the chamber in a direction between the bottom and top edges of the beverage preparation capsule” does not require the peelable seal to extend along the entire length of the chamber but only along any length of the chamber, no matter how small.  Wicks discloses the first and second side boundaries extend along an entirety of a length of the chamber in a direction of the longitudinal axis, that is vertically alongside the chamber in a direction between the bottom and top edges of the beverage capsule (fig. 3).  Claims 33 and 36 differ from Wicks in the peelable seal defining the first and second side boundaries of the chamber extending along an entirety of a length of the chamber, vertically alongside the chamber in a direction between the bottom and top edges of the beverage preparation capsule.
VanLoocke discloses it was well established and conventional in the art to provide flexible capsules with peelable seals defining first and second side boundaries which peelable seals would extend along an entirety of a length of the chamber (paragraph [0055] and fig. 14, reference sign 18 and 318).  VanLoocke is employing peelable seals defining first and second side boundaries of a capsule which peelable seals would extend along an entirety of a length of the chamber in said capsule for the art recognized functions of maintaining the separation of multiple ingredients in multiple chambers, to ensure optimal freshness and increased shelf life of each of the separate stored ingredients and providing easy access to said ingredients when it is desired to mix and use said ingredients by subjecting said peelable seal to an increase in pressure which is applicant’s reason for doing so as well and as such it is also seen that applicant is not the first to do so.  To therefore modify the longitudinal seal that is vertically alongside the chamber in a direction between the bottom and top edges of the beverage capsule of Wicks and have the peelable seal defining the first and second side boundaries of the chamber extend along an entirety of a length of the capsule’s chamber to maintain optimal freshness, increase the shelf life of stored ingredients while also providing easy access to said ingredients as taught by VanLoocke would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Gollier (paragraph [0032] and fig. 1) and Becker (col. 5, ln 33 – 44, and fig. 2) provide further evidence that it was conventional and well established in the art to provide capsules with peelable seals that define first and second side boundaries of a capsule which peelable seals would extend in a direction of a longitudinal axis along an entirety of a length of a chamber designed to contain a preparation ingredient.
Further regarding claim 36 and with respect to the remaining recitations beginning “upon the liquid being injected into the chamber, the peelable seal is configured to peel apart to expand the chamber in a direction towards the first and second side edges of the beverage preparation capsule” these are seen to be recitations regarding the intended use of the capsule.
In this regard applicant’s attention is invited to MPEP 2114 which states that “an apparatus must be distinguished from the prior art in terms of structure rather than function”.  That is to say, apparatus claims cover what a device is, not what a device does.  If the body of a claim fully and intrinsically sets forth all the limitations of the claimed invention, and then further limitations merely state, for example, the purpose or intended use of the invention, rather than any distinct structural definition of any of the claimed invention’s structural limitations, then any limitations regarding the intended use of the device are of no significance to claim construction.  A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim which Wicks in view of VanLoocke as further evidenced by Gollier and Becker obviously does.  Further, if the prior art structure is capable of performing the intended use, then it meets the claim.
It is The Office’s position that the further limitations do not state any distinct definition of any of the claimed invention’s limitations and further that the purpose or intended use, i.e. “upon the liquid being injected into the chamber, the peelable seal is configured to peel apart to expand the chamber in a direction towards the first and second side edges of the beverage preparation capsule”, recited in the present claims does not result in a structural difference between the presently claimed invention and the prior art, that is Wicks in view of VanLoocke as further evidenced by Gollier and Becker and further that the prior art structure, which is identical and/or obvious in view of the prior art to that set forth in the present claims is capable of performing the recited purpose or intended use.
Claims 2, 17, and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of Larkin US 4,602,910.
Regarding claims 2 and 35, as set forth above in the rejection under 35 U.S.C. 102 (a)(1) Austin discloses all the limitations of claim 2, it is The Office’s position that since the peelable seal (33) runs transverse between the peripheral edges of the permanent seals of said front and back sheets (fig. 3) it is seen that Austin discloses the peelable seal is positioned inward of the permanent seal.  In the event that claim 2 can be construed as differing from Austin in the peelable seal being positioned inward of the permanent seal and with respect to claim 35, Larkin discloses it was well established and conventional in the art to provide flexible capsules with peelable seals (seal area 43) such that the peelable seal is encircling, i.e. completely surrounding an ingredient containing chamber (reference sign 37, 36, and 43).  The chamber has a second volume (34) that is less than a first volume (primary container 14) no part of the peelable seal contacts the permanent seal, and the chamber would be capable of expanding (fig. 5) when the peelable seal would peel apart (col. 2, ln 66 – col. 3, ln 36 and fig. 1).  Larkin is providing a peelable seal surrounding the chamber of a capsule for the art recognized function of keeping ingredients contained in a capsule separated in order to protect said ingredients, keeping said ingredients from mixing together until the time of use, and to provide a more compact non-expanded configuration until the capsule expands when used which is believed to be applicant’s reason for doing so as well.  To therefore modify Austin and provide a peelable seal surrounding the chamber of the capsule such that no part of the peelable seal contacts the permanent seal to protect said ingredients from mixing together and to provide a more compact non-expanded configuration as taught by Larkin would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 17 differs from Austin in the peelable seal surrounding the chamber and is rejected for the same reasons given above in the rejections of claims 2 and 35 over Wicks in view of Larkin. 
Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of VanLoocke et al. US 2008/0240628 as further evidenced by Larkin US 4,602,910 and Gollier et al. US 2004/0078023.
Claim 4 differs from Austin in the peelable seal defining a top boundary of the chamber and a bottom boundary of the chamber so that said peelable seal is encircling the chamber containing the beverage preparation ingredient.  
Claim 5 differs from Austin in the peelable seal dividing the chamber into an upper chamber and a lower chamber at a central section where there is a first preparation ingredient located in the upper chamber, a second preparation ingredient located in the lower chamber and the peelable seal completely encircles both of the upper and lower chambers.
Once it was known to provide a peelable seal in a beverage capsule where said seal would protect the beverage ingredients from deterioration by isolating said ingredients in a sealed environment it is not seen that patentability would be predicated on the particular shape of said seal one would choose to employ.  Nevertheless, VanLoocke discloses it was well established and conventional in the art to provide flexible capsules with peelable seals that would define a top boundary of a chamber and a bottom boundary of the chamber such that the peelable seal is encircling, i.e. completely surrounding an ingredient containing chamber (paragraph [0056] and fig. 15, reference sign 401, 402, and 403).  VanLoocke is employing peelable seals in a capsule to encircle a chamber for the art recognized function of maintaining optimal freshness and increasing the shelf life of stored ingredients and provide easy access to said ingredients when it is desired to use said ingredients by subjecting said peelable seal to an increase in pressure which is applicant’s reason for doing so as well and as such it is also seen that applicant is not the first to do so.  To therefore modify Austin and provide a peelable seal to encircle the chamber as taught by VanLoocke would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Larkin (fig. 1) and Gollier (paragraph [0013] and fig. 13) provides further evidence that it was conventional and well established in the art to provide capsules with peelable seals that encircle a chamber designed to contain a preparation ingredient.
Further regarding claim 5, Austin in view of VanLoocke as further evidenced by Larkin and Gollier discloses there would be an upper chamber (‘628, reference sign 444) and a lower chamber (‘628, reference sign 442).  Regarding the peelable seal completely encircling both of said upper and lower chambers, once it was known to encircle a chamber in a beverage preparation capsule with a peelable seal it is not seen that patentability would be predicated on two, or even more, chambers being completely encircled by said peelable seal the mere duplication of parts, in this case chambers encircled by the same peelable seal, would have no significance unless a new and unexpected result would be produced which is not the case here (MPEP § 2144.04 VI.B.).  Nevertheless, Austin in view of VanLoocke as further evidenced by Larkin and Gollier provides further evidence that more than conventional in the art for there to be two or more components, each component contained in a separate compartment having a peelable seal (‘023, paragraph [0001]).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 as further evidenced by Furneaux US 2007/0259139.
Claim 13 differs from Austin in reciting a specific peak load seal for the peelable seal.  Furneaux discloses a beverage preparation capsule containing a beverage preparation ingredient and comprising front and back sheets of substantially air and liquid impermeable flexible film material bonded together in a face to face relationship along a top region, first and second side regions and a bottom region to define a chamber containing the beverage preparation ingredient and at least one region of said capsule comprises a peelable seal (paragraph [0031] - [0032] and fig. 1 and 2).  Furneaux further discloses that the optimal peak load seal strength (seal strength (peel strength)) to assist opening the capsule by breaking only the weaker, i.e. the peelable seal as measured for a specimen width of 25 mm would be in the range of about 6N (paragraph [0030], [0031], [0055], and fig. 3).  Furneaux is using a peelable seal peak load seal strength of about 6N for a 25 mm width sample for the art recognized as well as applicant’s intended function, which is to provide mechanical robustness and leak resistance to the capsule while allowing easy opening of the capsule by peeling.  To therefore modify Austin, if required, and provide the peelable seal with the peak load seal strength as taught by Furneaux would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.
Claim 33, 36, and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Austin et al. US 2014/0287104 in view of VanLoocke et al. US 2008/0240628 as further evidenced by Gollier et al. US 2004/0078023 and Becker et al. US 6,319,243.
Regarding claims 33 and 36, Regarding claims 33 and 36, first it is to be noted that in reciting “the first and second side boundaries of the chamber extends along an entirety of a length of the chamber” and “the peelable seal extending vertically alongside the chamber in a direction between the bottom and top edges of the beverage preparation capsule” does not require the peelable seal to extend along the entire length of the chamber but only along any length of the chamber, no matter how small.  Austin discloses the first and second side boundaries extend along an entirety of a length of the chamber in a direction of the longitudinal axis, that is vertically alongside the chamber in a direction between the bottom and top edges of the beverage capsule (fig. 3 and 6).  Claims 33 and 36 differ from Austin in the peelable seal defining the first and second side boundaries of the chamber extending along an entirety of a length of the chamber, vertically alongside the chamber in a direction between the bottom and top edges of the beverage preparation capsule.
VanLoocke discloses it was well established and conventional in the art to provide flexible capsules with peelable seals defining first and second side boundaries which peelable seals would extend along an entirety of a length of the chamber (paragraph [0055] and fig. 14, reference sign 18 and 318).  VanLoocke is employing peelable seals defining first and second side boundaries of a capsule which peelable seals would extend along an entirety of a length of the chamber in said capsule for the art recognized functions of maintaining the separation of multiple ingredients in multiple chambers, to ensure optimal freshness and increased shelf life of each of the separate stored ingredients and providing easy access to said ingredients when it is desired to mix and use said ingredients by subjecting said peelable seal to an increase in pressure which is applicant’s reason for doing so as well and as such it is also seen that applicant is not the first to do so.  To therefore modify the longitudinal seal that is vertically alongside the chamber in a direction between the bottom and top edges of the beverage capsule of Austin and have the peelable seal defining the first and second side boundaries of the chamber extend along an entirety of a length of the capsule’s chamber to maintain optimal freshness, increase the shelf life of stored ingredients while also providing easy access to said ingredients as taught by VanLoocke would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Gollier (paragraph [0032] and fig. 1) and Becker (col. 5, ln 33 – 44, and fig. 2) provide further evidence that it was conventional and well established in the art to provide capsules with peelable seals that define first and second side boundaries of a capsule which peelable seals would extend in a direction of a longitudinal axis along an entirety of a length of a chamber designed to contain a preparation ingredient.
Further regarding claim 36 and with respect to the remaining recitations beginning “upon the liquid being injected into the chamber, the peelable seal is configured to peel apart to expand the chamber in a direction towards the first and second side edges of the beverage preparation capsule” these are seen to be recitations regarding the intended use of the capsule these are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 36 over Wicks in view of VanLoocke as further evidenced by Gollier and Becker.
Regarding claim 37, Austin discloses a beverage preparation capsule (30) containing a beverage preparation ingredient, the beverage preparation capsule comprises front and back sheets of flexible film material (two flexible laminate sheets) that are bonded together by a permanent weld (paragraph [0062]) a long a periphery of the beverage preparation capsule (paragraph [0062]) and there is a gap in the permanent weld forming an outlet channel (paragraph [0055] and fig. 4).
 Claim 37 differs from Austin in the front and back sheets of flexible film material are bonded together with a peelable adhesive that is positioned inward of the permanent weld, the peelable adhesive surrounding a central chamber that is filled with the beverage preparation ingredient.
VanLoocke discloses it was well established and conventional in the art to provide flexible capsules with peelable seals (416) that would be positioned inward (a distance above the second edge 21 without intersecting it) of the permanent weld (seals 22 and 24) (paragraph [0032]), the peelable adhesive surrounding a central chamber (444) that is filled with food preparation ingredients (paragraph [0056] and fig. 15, reference sign 22, 124, 401, 402, and 403).  VanLoocke is employing peelable seals in a capsule to surround a central chamber for the art recognized function of maintaining optimal freshness and increasing the shelf life of stored ingredients and provide easy access to said ingredients when it is desired to use said ingredients by subjecting said peelable seal to an increase in pressure which is applicant’s reason for doing so as well and as such it is also seen that applicant is not the first to do so.  To therefore modify Austin and provide a peelable seal to encircle the chamber as taught by VanLoocke would have been an obvious matter of choice and/or design to the ordinarily skilled artisan.  Larkin (fig. 1) and Gollier (paragraph [0013] and fig. 13) provides further evidence that it was conventional and well established in the art to provide capsules with peelable seals that encircle a chamber designed to contain a preparation ingredient.
With respect to the remaining recitations beginning “upon a liquid being injected into the chamber, the peelable seal is configured to peel apart to expand the chamber, the liquid flowing through the beverage ingredient in the chamber and exiting the beverage preparation capsule through the outlet channel” these are seen to be recitations regarding the intended use of the capsule and are rejected as such for the same reasons given above in the rejection of claim 36 over Wicks in view of VanLoocke as further evidenced by Gollier and Becker.
Response to Arguments
Applicant's arguments filed 14 March 2022 have been fully and carefully considered but they are not found persuasive.
Regarding Wicks applicant urges that the peelable seal must define, that is extend along, the entire first and second side boundaries of the chamber and that the peelable seal (312) of Wicks in touching said first and second side boundaries does not define any part of a side boundary of the chamber.  This urging is not deemed persuasive.
As set forth above in the rejections it is The Office’s position that in contacting the edges of the first and second side boundaries the peelable seal constitutes a portion of said side boundaries where contact is made with said boundaries and Wicks therefore reads on the limitations of claim 1 as presently recited.  Claim 1 does not require the peelable seal to extend along the entirety of the first and second boundaries of the chamber but merely to be portion thereof which the contact provides.  The comprising language of the claim is open ended and does not exclude additional, unrecited structural elements to be present even in major amounts (MPEP § 2111.03 I.).
Regarding applicant’s urgings with respect to Wicks and claim 33, said urgings are moot in view of the rejection under 35 U.S.C. 103 above.
Regarding the rejections of claims 1 and 33 over Austin, applicant presents the same urgings as presented with respect to the rejections of claims 1 and 33 of Wicks, therefore the rejections claims 1 and 33 over Austin are maintained for the same reasons given above in the response regarding Wicks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAIM A SMITH whose telephone number is (571)270-7369. The examiner can normally be reached Monday-Thursday 09:00-18:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to please telephone the Examiner.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on (571) 270-3149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.S./
Chaim SmithExaminer, Art Unit 1791                                                                                                                                                                                                        12 June 2022



/VIREN A THAKUR/Primary Examiner, Art Unit 1792